Exhibit 10.2




SECOND AMENDMENT
TO
EMPLOYMENT AGREEMENT


THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), by and between
CatchMark Timber Trust, Inc., a Maryland corporation (the “Company”), and Brian
M. Davis (“Executive”), is entered into and effective as of December 19, 2019.
WHEREAS, the Company and Executive have previously entered into that certain
Employment Agreement, dated as of October 30, 2013 (the “Original Employment
Agreement”);
WHEREAS, effective as of December 31, 2018, the Company and Executive entered
into that certain First Amendment to the Original Employment Agreement (as so
amended, the “Employment Agreement”);
WHEREAS, pursuant to Section 18(c) of the Employment Agreement, the Employment
Agreement may be amended or modified by a written agreement executed by the
Company and Executive;
WHEREAS, the Company and Executive now desire to amend the Employment Agreement
as set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein and intending to be legally bound hereby, the parties hereto hereby
agree as follows:    
SECTION 1.    Amendment. The Employment Agreement is hereby amended as follows:
Section 1 of the Employment Agreement is hereby amended to provide that upon
expiration of the 2019 Renewal Period on December 31, 2019, the Employment
Agreement shall automatically renew for a one-year period ending December 31,
2020 (the “2020 Renewal Period”). The 2020 Renewal Period shall be included in
the definition of “Renewal Period” and “Term” for purposes of the Employment
Agreement.
SECTION 2.    Effect on Employment Agreement. The Employment Agreement, as
amended by this Amendment, is and shall continue to be in full force and effect,
and is, as hereby amended, confirmed and ratified. From and after the date
hereof, each reference in the Employment Agreement to “this Agreement”,
“hereunder”, “hereof” or other words of like import shall, except where the
context otherwise requires, mean the Employment Agreement as amended by this
Amendment.
SECTION 3.    Counterparts; Facsimile Transmission. This Amendment may be
executed in counterparts, each of which will be deemed an original, and all of
which together will constitute one and the same instrument. Executed
counterparts may be delivered via facsimile or electronic transmission.




[Signature page follows.]









--------------------------------------------------------------------------------

Exhibit 10.2




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.




THE COMPANY:


CATCHMARK TIMBER TRUST, INC.


By: /s/ Donald S. Moss     
Name: Donald S. Moss
Title: Chair of Compensation Committee






EMPLOYEE:






/s/ Brian M. Davis     
Brian M. Davis






























































[Signature Page to Second Amendment to Employment Agreement]





